Fourth Court of Appeals
                                San Antonio, Texas
                                     December 6, 2021

                                    No. 04-21-00410-CR

                                 James Cornelious SCOTT,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR7104
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER

        Amy Hinds' Notification of Late Reporter's Record is hereby NOTED. Time is extended
until January 4, 2022. No further extensions absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court